Citation Nr: 0718384	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  00-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 
1993, for the grant of service connection for residuals of a 
compression fracture of L1.  

2.  Entitlement to Department of Veterans Affairs (VA) 
outpatient dental treatment.



REPRESENTATION

Appellant represented by:	Robert Legg, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from December 1968 to February 
1971.  

This appeal arises from February 1999 and later rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

In an August 2002 decision, the Board reopened a claim of 
entitlement to service connection for residuals of a lumbar 
compression fracture.  In June 2003, the Board granted 
service connection for residuals of a compression fracture of 
the L1 vertebra and remanded the issues of service connection 
for lumbosacral strain and other low back disorders and 
entitlement to special monthly compensation.

In a September 2003 rating determination, the RO denied 
service connection for major oral problems.  

In a November 2003 decision, the RO granted service 
connection for lumbosacral strain and assigned a 20 percent 
rating for multilevel lumbar degenerative disc disease with 
lumbosacral strain.  

In a May 2004 rating decision, the RO assigned a 10 percent 
rating effective from June 30, 1993, and continued a 20 
percent rating for the low back effective from February 12, 
1999.  In September 2004, the Board remanded all issues for 
additional development.

In August 2005, the Board denied service connection for oral 
disorders, bilateral shoulder disorders, and glaucoma.  The 
Board also denied an effective date earlier than June 30, 
1993, for the grant of service connection for a low back 
disorder.  The Board also assigned a 50 percent disability 
evaluation for the veteran's low back disability, effective 
June 30, 1993.  

The veteran, through his attorney, filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2007 Joint Motion for Remand, the parties 
requested that the Court vacate, in part, the Board's 
decision and remand the appeal.  The motion was granted.

The parties did not challenge the Board's decision's on the 
issues of service connection for glaucoma, bilateral shoulder 
disorder, and oral disorders all claims as secondary to 
service-connected diabetes mellitus; nor did it challenge the 
decisions as to entitlement to higher initial ratings for 
residuals of compression fracture to include multilevel 
lumbar spine degenerative disc disease and lumbosacral 
strain.  

The issue of entitlement to dental treatment based upon his 
status as a veteran with a 100 percent disability evaluation 
under 38 U.S.C.A. § 1712(a)(1)(G) is remanded to a VA Medical 
Center via the Appeals Management Center (AMC).



FINDINGS OF FACT

1.  In a December 1977 rating decision, the RO denied 
entitlement to service connection for a low back injury.  The 
veteran did not appeal that decision and it became final.  
Service connection was again denied in an unappealed decision 
in August 1979.

2.  The RO received the veteran's application to reopen a 
claim of entitlement to service connection for residuals of a 
low back injury on June 30, 1993.

3.  Evidence received subsequent to the December 1977 rating 
decision, included additional service medical records, but 
these were duplicative and did not show additional in service 
findings referable to a back injury or disability.

4.  The Board reopened the veteran's claim for service 
connection for a low back injury on the basis of a lay 
statement received in May 1999, from a witness to the 
veteran's back injury during service.


CONCLUSION OF LAW

The criteria for an effective date prior to June 30, 1993, 
for service connection for a low back disability have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.156, 3.400 (2006); 71 Fed. Reg. 52,457 (Sept. 
6, 2006) (to be codified at 38 C.F.R. § 3.156(c)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The court's have held that were the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions (such as the effective date), the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 22, 2007).  
Further, the veteran's representative, has written that 
remand for further notice is unnecessary, because the 
representative is an attorney.

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing examinations.

Earlier Effective Date

The veteran's initial claim for service connection for a low 
back disability was received in September 1977.  This claim 
was denied by the RO in a November 1977 rating decision.  The 
veteran was notified of that decision and of his right to 
appeal by letter in December 1977.  

In its 1977 decision the RO noted that service medical 
records showed that the veteran was seen on two occasions in 
July 1969 with complaints of back pain after flying missions.  
Mild lumbosacral strain was diagnosed.  The RO observed that 
the service medical records showed no additional findings 
with regard to a back disability, and that the first post-
service evidence of a back disability was in September 1976 
when the veteran was seen at a VA hospital with complaints of 
back pain.  The RO denied the claim on the basis that there 
was only one period of lumbosacral strain in service and 
"this condition is not shown to have resurfaced again until 
1976."

The veteran did not submit a notice of disagreement with the 
1977 rating decision and it became final.  38 U.S.C.A. 
§ 7105.

On August 30, 1979, the veteran requested that the claim be 
reopened.  The claims file does not reflect any response from 
the RO, although the RO later noted (in a February 1999 
letter) that a notice of denial letter was sent to the 
veteran on August 31, 1979, and the veteran did not disagree 
with that assertion.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties". United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be 
presumed that the Secretary and the Board properly discharged 
their official duties by properly handling claims submitted 
by the veteran.  The presumption of regularity is not 
absolute; it may be rebutted by the submission of "clear 
evidence to the contrary".  Statements made by the veteran 
are not the type of clear evidence to the contrary which 
would be sufficient to rebut the presumption of regularity.  
Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 
64 (1992).

The presumption of regularity is not rebutted unless there is 
an allegation of non-receipt of the disputed notice.  Baxter 
v. Principi, 17 Vet App 407 (2004).  While the absence of the 
1979 decision in the claims folder provides "clear evidence 
to the contrary" the veteran has not alleged non-receipt.  
Hence the presumption of soundness is not rebutted and it is 
presumed that the veteran received notice of the August 1979 
denial.

The veteran underwent a VA general medical compensation and 
pension examination on August 26, 1992.  The report notes 
that the veteran flew aircraft and had a forced landing-
related back injury in Vietnam.  The veteran complained of 
chronic low back pain but no radiculopathy.  The physician 
offered a diagnosis of chronic, recurrent low back strain 
syndrome.

On August 31, 1992, copies of the veteran's service personnel 
records were added to the veteran's claims folder.  

On a Form 21-4138, the veteran requested that his service 
connection claim be reopened and reported that in April 1993 
X-rays were taken.  He signed the form and dated his 
signature June 29, 1992; however, the RO affixed a date stamp 
reflecting that it was received on June 30, 1993.  The 
veteran also noted that he had been awarded the Air Medal 
with "V" device (a combat award for valor) and that this 
had been listed on his DD 214 Form.

In a letter dated June 14, 1993, received in conjunction with 
his claim for PTSD, the veteran was noted to have been shot 
down for four times between January and August 1969.  Also 
received at that time was a photocopy of an Air Medal 
Citation that had been presented to the veteran on September 
30, 1969, for meritorious achievement while participating in 
sustained in support of combat ground forces in the Republic 
of Vietnam during the period from January 25, 1969, to 
February 1, 1969.  

The RO took no action with regard to the veteran's low back 
claim at that time.  

On a VA Form 21-4138, received at the RO on February 12, 
1999, the veteran again requested service connection for a 
back injury and requested a compensation and pension 
examination.  Along with a March 1999 statement in support of 
claim, the veteran forwarded copies of service medical 
records dated in April 1969 and July 1969, duplicates which 
had been available at the time of the previous denial.  

In a March 1999 rating decision, the RO denied an application 
to reopen the claim, having determined that no new and 
material evidence had been submitted.  The veteran appealed.

In an August 2002 decision, the Board noted that the evidence 
of record at the time of the November 1977 rating decision 
included the service medical records which showed that the 
veteran was treated on several occasions during 1969 
including early July 1969 for low back pain which was 
diagnosed as a mild lumbosacral strain

The Board further observed that following service, the 
veteran was treated at a VA medical facility in September 
1976 with a history of back trauma sustained in a helicopter 
crash in Vietnam in 1969.  The Board noted that the veteran 
had reported intermittent back problems since then with 
increasing frequency, duration and intensity.  The assessment 
was recurrent right paralumbar back pain of undetermined 
origin and of apparently mild degree. X-rays showed no 
abnormality.

The Board further observed that the veteran was seen again in 
September 1977 with complaints of recurring episodes of low 
back pain.  The consultation report at that time noted that 
the veteran's work involved driving several hundred miles 
every week and that this seemed to aggravate the veteran's 
condition.  The report also indicated that the veteran stated 
that he had had some back difficulties since being involved 
in a helicopter hard landing and apparently sustaining a 
compression fracture of the 1st lumbar vertebra while in 
service.  X-ray examination revealed no interval change since 
September 1976; Schmorl's nodes were noted on T6 and L1 
bodies but the vertebrae otherwise were not remarkable and 
the interspaces were well maintained.  The conclusion was 
that there was a negative study of the dorsal and lumbar 
spine.

The Board observed that in November 1977, the RO denied 
service connection for a lumbosacral strain on the basis that 
there had been only one period of lumbosacral strain shown in 
service, without recurrence again until 1976.  The appellant 
did not appeal that rating decision, which therefore became 
final. 38 U.S.C.A. 7105. 

The Board found evidence received since the November 1977 
rating decision included service medical records and VA and 
private medical records showing treatment for low back 
problems from 1978 to 2000.  Also added to the record were 
lay statements and hearing testimony.

The Board noted that VA medical records received included 
assessments, impressions and/or diagnoses of chronic 
recurrent low back strain syndrome, multiple degenerative 
disk disease in the lumbar spine, mild superior and inferior 
compression deformities at the L1 vertebral body, and 
diffusely narrowed disc spaces noted throughout the lumbar 
spine from L1-2 through L5-S1.  It further indicated that one 
of the lay statements was from a fellow helicopter pilot who 
served in Vietnam at the same time as the veteran.  He stated 
that he observed a helicopter returning from a combat 
mission, and that the helicopter had suffered a hard landing, 
which was obvious from damage to the skids when the 
helicopter struck the ground.  The Board also observed that a 
lay statement was received in July 2002 from the veteran's 
former wife, who he was married to at the time he returned 
from service.  In that statement she noted that the veteran 
was involved in a helicopter accident in Vietnam that 
resulted in an injury to his back.  She stated that when he 
returned home, the veteran did suffer with back pain from the 
accident, and the symptoms continually bothered him.

The Board found that the lay statements received since the 
November 1977 rating decision were new and material as they 
indicated that the veteran did sustain trauma to the back 
during service and experienced low back problems upon his 
release from active duty.  The Board then reopened the claim.

In a June 2003 decision, the Board granted service connection 
for residuals of a compression fracture of the L1 vertebra.  
In a May 2004 rating decision, the RO assigned an effective 
of June 30, 1993, for service connection.

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

If a grant is based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q).

The provisions of 38 C.F.R. § 3.156(c) carve out an exception 
to the general rule contained in 38 C.F.R. § 3.400(q).

The provisions of 38 C.F.R. § 3.156(c) in effect at the time 
of the RO's 2004 grant of service connection and the Board's 
2005 decision provided that:

(c) Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction. This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs. Also 
included are corrections by the service 
department of former errors of commission 
or omission in the preparation of the 
prior report or reports and identified as 
such. The retroactive evaluation of 
disability resulting from disease or 
injury subsequently service connected on 
the basis of the new evidence from the 
service department must be supported 
adequately by medical evidence. Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly except as it may 
be affected by the filing date of the 
original claim.
38 C.F.R. § 3.156(c) (2006)

VA recently amended the provisions of 38 C.F.R. § 3.156(c) to 
clarify that where service connection claims are granted on 
the basis of newly received service department records, the 
effective date would be set on the basis of the previously 
denied claim.  Effective October 6, 2006, the provisions of 
38 C.F.R. § 3.156(c) provide that:
 c) Service department records. (1) 
Notwithstanding any other section in this 
part, at any time after VA issues a 
decision on a claim, if VA receives or 
associates with the claims file relevant 
official service department records that 
existed and had not been associated with 
the claims file when VA first decided the 
claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this 
section. Such records include, but are 
not limited to:

(i) Service records that are related to a 
claimed in-service event, injury, or 
disease, regardless of whether such 
records mention the veteran by name, as 
long as the other requirements of 
paragraph (c) of this section are met;

(ii) Additional service records forwarded 
by the Department of Defense or the 
service department to VA any time after 
VA's original request for service 
records; and

(iii) Declassified records that could not 
have been obtained because the records 
were classified when VA decided the 
claim.

(2) Paragraph (c)(1) of this section does 
not apply to records that VA could not 
have obtained when it decided the claim 
because the records did not exist when VA 
decided the claim, or because the 
claimant failed to provide sufficient 
information for VA to identify and obtain 
the records from the respective service 
department, the Joint Services Records 
Research Center, or from any other 
official source.

(3) An award made based all or in part on 
the records identified by paragraph 
(c)(1) of this section is effective on 
the date entitlement arose or the date VA 
received the previously decided claim, 
whichever is later, or such other date as 
may be authorized by the provisions of 
this part applicable to the previously 
decided claim.

(4) A retroactive evaluation of 
disability resulting from disease or 
injury subsequently service connected on 
the basis of the new evidence from the 
service department must be supported 
adequately by medical evidence. Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly, except as it may 
be affected by the filing date of the 
original claim. 
71 Fed. Reg. 52,457 (Sept. 6, 2006) (to be codified at 38 
C.F.R. § 3.156(c)).

The question is whether the Board, in its August 2002 
decision, relied upon additional service medical records 
obtained in conjunction with the claim in order to find that 
new and material evidence had been received.  

The definition of new and material evidence applicable to the 
claim considered in the August 2002 decision was as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bear "directly and 
substantially" upon the specific matter 
under consideration.  Such evidence must 
be neither cumulative nor redundant, and, 
by itself or in connection with evidence 
previously assembled, such evidence must 
be "so significant that it must be 
considered in order to fairly decide the 
merits of the claim."  
38 C.F.R. § 3.156(a) (2001).  

The service medical records received after the 1977 decision 
contained a copy of a July 1969 treatment record previously 
considered and copies of other service medical records 
containing no findings referable to a back disability during 
active service.  These are no more than duplicates of 
previously received and considered evidence.  A citation for 
the Air Medal that was added to the record, but veteran's DD 
Form 214, which was of record at the time of the September 
1977 denial noted receipt of that medal.  

The veteran's service personnel records, which were also 
added to the file after the September 1977 decision, contain 
no information regarding a back injury or disability.  

Service medical records received in September 1993, contain 
copies of previously considered November 1968 and March 1970 
examination reports, which showed normal findings for the 
spine and lower extremities, and records from the veteran's 
period of time in the Reserves/National Guard.  These records 
contain no complaints or findings of a low back disorder.  

The January 1975, May 1981, August 1982, August 1983, and 
July 1985 physical examination reports from reserve units all 
note normal findings for the spine and lower extremities. 

On his January 1975, May 1981, August 1982, August 1983, July 
1984, July 1985, and August 1987 reports of medical history, 
the veteran checked the no box when asked if he had or had 
ever had recurrent back pain.  As such, these records would 
also not provide a basis for reopening the claim.  

A basis for the Joint Motion was that the Board's November 
2002 decision noted that additional service medical records 
had been received.  The Board, however, did not find these 
records to be new and material evidence.  The Board made 
clear that it was reopening the claim on the basis of new and 
material evidence that consisted of lay statements.  The 
Board decision contains the following language:

To summarize, the Board find that the lay 
statements received since the November 
1977 rating decision are new and material 
as they indicate that the veteran did 
sustain trauma to the back during service 
and experienced low back problems on his 
release from active duty. 

While the Board decision listed all the evidence received 
since the 1977 decision, including service medical records; 
it never indicated that it found the service medical records 
to be new and material.  If made clear that the evidence it 
found new and material consisted of the lay statements.

As just discussed, the newly received service medical records 
were duplicative and did not contain additional findings 
referable to the back.  They could not, therefore, have been 
new and material.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

Assuming arguendo that the new version of 38 C.F.R. 
§ 3.156(c) is applicable to this case; it would not lead to a 
different result.  The new regulation specifies that new 
service department records will trigger an effective date 
based on an earlier claim, only if the award was based on 
those records.  Because the records in this case did not 
contain any additional information pertaining to the back, 
they could not serve as a basis, in whole or part, for the 
grant of service connection.

Because the effective date of a grant of service connection 
based on new and material evidence other than service 
department records is the later of the date of receipt of the 
reopened claim or the date entitlement arose, the initial 
issue is whether a claim was received prior to June 30, 1993.  
There is no indication that the veteran submitted a formal or 
informal claim prior to June 30, 1993.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).

According to 38 C.F.R. § 3.157, in certain cases, a report of 
VA examination or hospitalization will suffice as an informal 
claim for benefits; however, a report of examination or 
hospitalization cannot constitute an informal claim, unless 
it meets the requirements of 38 C.F.R. § 3.157(b).  That 
subsection requires that a formal claim for compensation must 
have been previously disallowed for reason that the service-
connected disability is not compensable in degree.  See 
Crawford v. Brown, 5 Vet. App. 33, 34-35 (1993).  The 
veteran's claim had not been previously disallowed on that 
basis.

After consideration all the evidence of record, the Board 
finds that the preponderance of it is against the claim for 
an effective date prior to June 30, 1993, for grant of 
service connection and an initial disability rating for the 
lumbar spine.  Because the preponderance of the evidence is 
against the claim for an earlier effective date, the benefit 
of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The claim of entitlement to an effective 
date earlier than June 30, 1993, for grant of service 
connection for a low back disability and an initial rating is 
therefore denied.



ORDER

Entitlement to an effective date earlier than June 30, 1993, 
for the grant of service connection for residuals of a 
compression fracture of L1 is denied.  


REMAND

This appeal was remanded to the Board in part for 
consideration of the veteran's entitlement to outpatient 
dental services under 38 U.S.C.A. § 1712.

Outpatient dental services are provided for dental conditions 
in a veteran who has a service-connected disability rated as 
total.  38 U.S.C.A. § 1712.

This claim has not been adjudicated by an agency of original 
jurisdiction.  The Board does not have jurisdiction over this 
claim in the first instance.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2006).  In view of the joint 
motion, this issue must be remanded for initial consideration 
by an AOJ.

The claim is REMANDED for the following:

The claim for outpatient dental services 
should be referred to the appropriate AOJ 
for initial adjudication.  The Board will 
further consider this claim only if an 
appeal is perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


